Goldsbokough, J.,
delivered the opinion of this court:
•This is a proceeding under the lien law of 1838, ch. 205, and its supplements.
The appellant was the owner of a house in Howard county, built by a certain William W. Woods, under a contract dated the 8th of August 1856.
The appellee was employed by Woods, the contractor, to cover the house with a tin roof, and to furnish spouting for the same. He finished the work, and failing to obtain payment from the contractor, Woods, filed his claim on the 2nd day of December 1857, in the G'ircuit court for Howard county, in pursuance of the above Acts of Assembly, and a scire facias was issued thereon. The bill of particulars, with notice, was served on the appellant on the 15th of July 1857. The appellant appeared, and filed the several pleas mentioned in the proceedings, (ante., 540, 541,) and the appellee joined issue on. them.
The appellee then offered in evidence the claim on which the writ issued, the service of the bill of particulars on the appellant, the time when the work was finished, and the measurement of the work done, and its value. Evidence was offered on-both sides in regard to the character of the work done. At the trial, the appellee offered two prayers, both of which were granted; and the appellant offered eight prayers, the first, second and eighth of which were refused by the court; the remaining prayers of the appellant were granted with the consent of the appellee’s counsel. From which *549.ruling of-the court, granting the appellee’s prayers, and the rejection of the appellant’s first, second and eighth prayers, the appellant appealed. We concur in the ruling of the court below. The bill of particulars shows a substantial compliance with the llth section of the original Act. The appellee was entitled to compensation only for a specific job of work, and the work, when completed, so combined the work and materials as to render it unnecessary to separate them in view of the law.
(Decided February 4th, 1861.)
We are of opinion that the Act of 1838, ch. 205, the Act of 1845, ch. 176, extending the time of notice to sixty days, and the Act of 1845, ch. 346, extending these Acts to Howard District, were, by the 3rd Article of the Bill of Rights, and by the Constitution, extended to Howard county. The objection urged by the appellant’s counsel, that there is no Act of L839, ch. 205, relating to mechanics’ liens, is sufficiently answered by referring to the Act of 1845, ch. 346. In the title to that Act, it will be seen, that it speaks of an Act passed in 1839, and the original Act of 1838, ch. 205, was in fact passed in March 1839, and took effect from the first of June of that year. This is a sufficient identification of the original Act, to which that of 1845, ch. 346, was intended to be supplementary, especially when it is manifest that there was no law passed, in the session of 1839, relating to the subject.

Judgment affirmed.